Citation Nr: 0028832	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-16 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals, benign left popliteal growth, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied a claim 
of entitlement to a rating in excess of 10 percent for a left 
knee disability.

In a Board decision dated in July 1998, the veteran's claim 
of entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.30 was denied.  The Board remanded the 
issue of entitlement to an evaluation in excess of 10 percent 
for the left knee disability at that time for further 
development, and following the accomplishment of the 
requested development, the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

The veteran's service-connected post operative excision of 
benign growth, left popliteal area is symptomatic but it is 
not manifested by any limitation of extension or limitation 
of flexion of less than 45 degrees.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for post operative 
excision of benign growth from the left popliteal area is not 
warranted.  38 U.S.C.A. §§ 5107, 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5260, 
5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

VA hospital records indicate that the veteran was admitted in 
June 1994 for a left knee arthroscopy.  The meniscus was 
intact on both medial and lateral sides, and the anterior 
cruciate ligament was intact without instability.  The 
patellofemoral joint was without complications.

A statement from the veteran's physician, dated July 1994, 
indicated that the veteran underwent a left knee arthroscopy 
and was doing well with his range of motion, strengtening 
exercises, and weight bearing ability.  

VA outpatient treatment records dated December 1994 show that 
the veteran's complaints of swelling, pain and inability to 
perform duties as an employee at a flour company.  The 
examination of the left knee showed effusion, patellar facet 
tenderness, negative Lachman sign, negative drawer sign, 
stable valgus/varus, and range of motion was from 0 to 120 
degrees.

Upon a VA examination in August 1998, the veteran reported 
pain with walking up or down stairs or ladders and with 
prolonged standing or walking.  He was not able to run 
because his left knee gave out.  He wore a brace on his left 
knee for 4 or 5 hours during the day while he was working but 
otherwise did not wear the brace.  He reported wearing it 4 
or 5 hours because he needed some stability, but if he wore 
it longer than that he developed some blisters or sores from 
pressure due to rubbing.  His job involved walking the entire 
time and going up and down stairs.  He was not specific with 
regard to how often his knee gave out.  The examination 
showed no gross atrophy of the left thigh muscle though on 
measurement of the circumference of the left thigh 13 cm 
above the superior border of the patella bilaterally, the 
circumference was 54 cm on the left and 56 cm on the right.  
He was able to fully extend the left knee to 0 degrees and 
flex the left knee to 125 degrees.  There was mild crepitus 
present bilaterally.  There was no instability on the 
anterior drawer or assessment of the medial lateral 
collateral ligaments.  The McMurray was also negative.  There 
was some tenderness on the left lateral joint line.  There 
was no erythema or effusion.  X-rays revealed minimal 
osteoarthritis and no fracture was seen.  

September 1998 VA outpatient treatment records showed that 
the veteran was seen for a rash due to wearing his knee 
brace.  He indicated that he worked in a flour mill and there 
was much airborne material.  In March 1999 the veteran 
indicated that the unloader brace was working great overall.  

Upon a November 1999 VA examination, the veteran reported 
wearing an unloader brace on the left knee 8 to 12 hours a 
day, which he indicated helped relieve some of his left knee 
symptoms.  He could not wear the brace daily because it 
caused a skin rash.  His job at the flour mill required him 
to stand, walk, and climb throughout the day.  He estimated 
that in the last year he missed work three or four days due 
to his knee disability.  The missed days would be from 
excessive activities at work, which caused flare-ups of 
increased pain.  The veteran noticed a greater degree of pain 
and morning stiffness during cooler weather or weather 
change.  He had daily swelling of the left knee.  Several 
times a day, particularly in the morning when going down the 
steps, he felt as if the left knee would give way.  He 
noticed popping and grating in the knee, along with daily 
locking of the knee; he indicated that the locking consisted 
of an inability to move the knee, followed by a popping of 
the knee with ability to move it again.  He noticed stiffness 
when first getting up to walk after sitting.  There was a 
grinding sensation in his knee that he was aware of when he 
bent the knee.  He had not been able to squat or kneel on the 
left knee for at least 10 years.  Sitting frequently caused 
knee pain, but he had no pain at night when trying to sleep.  
There was knee pain going up and down steps.  The veteran 
described the knee pain as being generalized about the entire 
knee.  

The VA physical examination of the left knee in November 1999 
showed no evidence of pain during the course of the 
examination.  The veteran was able to walk without a limp in 
the brace.  With the brace removed he was also able to walk 
without a limp.  There was normal alignment of both knees 
with no varus or valgus malalignment.  Squatting could be 
done with the veteran using his hand for support on the 
examining table to 100 degrees; he complained of global pain 
about the knee.  Range of motion of the left knee was from 
full extension of 0 degrees to 135 degrees of flexion with a 
complaint of knee pain at the extreme of full flexion.  His 
range of motion was the same passively as actively.  The left 
knee demonstrated a slight crepitus of the medial femoral 
tibial joint line during active and passive motion of the 
left knee.  Arthroscopic scars about the left knee were 
healed and nontender.  Circumferential measurements made with 
the tape measure showed the  thighs were 52 centimeters 
bilaterally (no atrophy).  Each knee was equal to 44 cm (no 
soft tissue swelling or thickening).  However, the left calf 
measured 42.5 cm., compared to 44 cm. on the left, evidencing 
a 1.5 cm atrophy of the left calf.  There was no joint 
effusion and no localized tenderness to specific palpation 
about the knee with particular reference to the medial and 
lateral joint lines, peripatellar areas and popliteal areas 
of the popliteal scar.  Patella alignment was normal during 
flexion and extension and there was no hypermobility.  The 
clinical examination was negative for varus or valgus laxity, 
and Lachman's test, and anterior and  posterior drawer signs, 
were all negative.  Strength of the left quadriceps and 
hamstrings was estimated at 4/5 strength on the left.  The 
diagnosis was left knee pain.  

The November 1999 VA examiner indicated that the etiology of 
the veteran's knee pain was not clear.  It was noted that 
prior arthroscopy was reported as negative and explorations 
of the popliteal fossa revealed no findings of a popliteal 
cyst and no alteration of his pain.  The examiner could not 
determine whether there would be any changes in range of 
motion during the history of clinical flare-ups as noted, 
although it was believed that the veteran's functional 
activity would be decreased.  The examination did not show 
easy fatigability.  An MRI revealed osteoarthritis.

In his July 1995 RO hearing the veteran testified that he was 
in pain constantly and wore a knee brace.  The veteran 
indicated that his knee swelled every day and he walked with 
a constant limp.  

Initially, the Board notes that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999).

The RO rated the veteran's disability under diagnostic codes 
5099 and 5019 (for bursitis).  The applicable rating criteria 
states that bursitis is to be rated as degenerative 
arthritis.  38 C.F.R. Part 4, Diagnostic Code 5019.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Evaluations for limitation of extension of the knee 
are assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

After a careful review of the evidence of record it is found 
that an evaluation in excess of 10 percent for the veteran's 
left knee disability is not warranted.  The most recent VA 
compensation examination noted above showed that the range of 
motion of the veteran's left knee was close to normal with 
full extension (zero degrees) and almost normal extension of 
135 degrees (140 is normal).  An earlier VA examination also 
showed normal extension and limitation of flexion of the left 
knee to 100 degrees.  Such findings fall far short of even a 
10 percent rating.  There was no objective evidence of pain, 
weakness or any other clinical finding limiting the veteran's 
motion of the knee to a degree that would support a 10 
percent evaluation.  Obviously, a rating in excess of 10 
percent would not be indicated.  The most recent VA examiner 
did opine that flare-ups of pain may result in additional 
functional limitation of the left knee; the examiner was 
unable to quantify such, but, given the near normal range of 
motion at that time with no objective evidence of pain before 
the extreme (135 degrees) of flexion, this rather speculative 
opinion of some additional functional limitation would, in 
the Board's judgment, not result in a finding of limitation 
of flexion of the left knee to less than 45 degrees (See 
38 C.F.R. § 4.71a, Code 5260.)   In fact, the November 1999 
VA examiner indicated that the etiology of the veteran's knee 
pain was not clear.  It was noted that prior arthroscopy was 
reported as negative and explorations of the popliteal fossa 
revealed no findings of a popliteal cyst and no alteration of 
his pain.  The Board notes that the veteran wears a brace.  
However, there is also no objective evidence of instability 
or subluxation of the left knee.  (See 38 C.F.R. § 4.71a, 
Code 5257.)   

As to the veteran's arthritis of the left knee, the Board 
notes that service connection is in effect for residuals of 
surgery for removal of a benign growth of the left popliteal 
space or behind the left knee.  Such disability is rated by 
analogy (38 C.F.R. § 4.7) to arthritis.  (See 38 C.F.R. 
§ 4.71, Code 5019.)  The examiner in November 1999 
specifically opined that the veteran's arthritis is not 
related to his service-connected surgery.  Even taking 
arthritis into account, the current 10 percent rating would 
contemplate such a finding.  As noted above, under Code 5003, 
arthritis is rated on the basis of limitation of motion of 
the affected joint.  Here, there is simply no objective 
clinical evidence to show that the veteran has limitation of 
motion of the left knee to the degree required for a rating 
in excess of 10 percent under either Code 5260 or 5261.

The veteran has also given a history of locking of the left 
knee.  (See 38 C.F.R. § 4.71a, code 5258, which allows for a 
20 percent rating for recurrent locking with effusion into 
the joint,)  However, service connection is not in effect for 
dislocation of cartilage and, in any event, there is no 
medical evidence of locking due to a growth behind the left 
knee or surgery for removal of a benign growth of the left 
popliteal space.  38 C.F.R. § 4.71a, Code 5259, which allows 
for a 10 percent rating, is not applicable, as it relates to 
symptomatic removal of cartilage.  A meniscus tear was 
suspected in 1994, but such was not related to a benign 
growth or surgery for same and, in any event, arthroscopic 
surgery in June 1994 did not confirm such a meniscus tear.  

The Board is cognizant of the fact that VA is required to 
take pain symptoms and weakness into account, to the extent 
they are supported by adequate pathology, particularly in 
ratings involving limitation of range of motion.  38 C.F.R. § 
4.40; see also DeLuca, 8 Vet. App. at 204-206; VAGCOPPREC 9-
98.  Here, there is some indication of pain, minimal thigh 
weakness and slight atrophy of the calf.  However, aside from 
the fact that it is not even clear that such findings are due 
to a growth behind the left knee or surgery for removal of a 
benign growth of the left popliteal space, there is no 
objective medical evidence to show that the veteran's left 
knee pain, weakness, fatigue, or any other symptom or 
clinical finding results in additional limitation of function 
to a degree that would support a rating in excess of 10 
percent under any of the applicable  rating criteria.  38 
C.F.R. §§ 4.40 and 4.45.  

As the benefit of the doubt doctrine is not applicable, and 
the claim for a rating in excess of 10 percent for a right 
knee disability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Entitlement to an evaluation in excess of 10 percent for post 
operative excision of benign growth, left popliteal area is 
denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

